1

2                              UNITED STATES DISTRICT COURT

3                                     DISTRICT OF NEVADA

4                                                ***

5     CODIE MS WALKER,                               Case No. 3:18-cv-00154-MMD-CBC

6                                      Petitioner,                   ORDER
             v.
7
      RENEE BAKER, et al.,
8
                                   Respondents.
9

10          On June 17, 2019, this Court granted in part and denied in part Respondents’
11   motion to dismiss Codie M.S. Walker’s pro se 28 U.S.C. § 2254 habeas petition (ECF No.
12   50). This Court concluded that several claims were unexhausted. The Court directed
13   Walker to inform the Court in a sworn declaration within 30 days that he chose one of
14   these options:
15                1.     Submit a sworn declaration voluntarily abandoning the
16          unexhausted claims in his federal habeas petition, and proceed only on the
            exhausted claims;
17
                  2.     Return to state court to exhaust his unexhausted claims in
18          which case his federal habeas petition will be denied without prejudice; or
19
                   3.   File a motion asking this court to stay and abey his exhausted
20          federal habeas claims while he returns to state court to exhaust his
            unexhausted claims.
21

22   Id. at 7. The Court expressly informed Walker that failure to choose one of the three

23   options above and file the sworn declaration could result in the dismissal of this action.

24   Id. More than the allotted time has passed, and Walker has failed to respond to this

25   Court’s order in any way. Accordingly, this Petition is dismissed for failure to comply with

26   this Court’s order. The Court will not issue a certificate of appealability, as reasonable

27   jurists would not debate the dismissal of this Petition.

28   ///
1           It is therefore ordered that this Petition along with the statement of additional claims

2    (ECF Nos. 11, 12) is dismissed as set forth in this order.

3           It is further ordered that a certificate of appealability is denied.

4           It is further ordered that the Clerk enter judgment accordingly and close this case.

5           DATED THIS 3rd day of October 2019.

6

7                                                MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                    2
